Military pay; active duty pay; retired pay (nondisability) ; arbitrary action of correction board; limitation of *940actions. — Plaintiff sues for additional active duty pay and also for additional nondisability retired pay based on his claim that he should have been promoted to the rank of captain and that the refusal of the Board for the Correction of Military Records to correct his record to show his active duty as a captain and his retirement in the rank of captain was arbitrary and capricious. Upon consideration thereof, together with the opposition thereto and oral argument of counsel, it was concluded, on the basis of Lipp v. United States, 157 Ct. Cl. 197, cert. denied, 373 U.S. 932, that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501, and, on April 13, 1962, the court ordered that the petition, as amended, be dismissed.